United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Denver, CO, Employer
__________________________________________
Appearances:
Gregory A. Hall, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-344
Issued: April 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 26, 2012 appellant, through her attorney, filed an application for review of
a July 11, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
affirming, with modification, the termination of her wage-loss compensation.1 OWCP assigned
File No. xxxxxx979 to this claim. In the same decision, the hearing representative accepted
appellant’s recurrence of disability claim, assigned File No. xxxxxx812, and determined that she
was entitled to wage-loss compensation for the period July 6, 2010 to September 1, 2011.
Having duly reviewed the matter, the Board finds that the case is not in posture for
decision. Although OWCP adjudicated matters regarding two separate claims in its July 11,
2012 decision, the case record presently before the Board is limited to evidence in File No.
xxxxxx979. Pursuant to its procedures, OWCP has determined that cases should be combined
1

Counsel actually sought to appeal a June 6, 2012 OWCP informational letter. This letter noted counsel’s
assertion regarding a recurrence of disability beginning July 6, 2010. OWCP noted that the alleged recurrence was
addressed in claim number xxxxxx812 and recommended that appellant review her appeal rights in that claim. The
letter did not purport to be a final decision. However, as noted, infra, OWCP’s July 11, 2012 decision also
addresses the claim for a recurrence of disability beginning July 6, 2010 and matters pertaining to claim number
xxxxxx812.

when correct adjudication of the issues depends on frequent cross-reference between files.2
Therefore, for a full and fair adjudication, appellant’s claims should be doubled.3 On remand
OWCP shall combine File Nos. xxxxxx979 and xxxxxx812 and, following this and other
development deemed necessary, issue an appropriate decision.
IT IS HEREBY ORDERED THAT the July 11, 2012 decision be set aside and the case
remanded to OWCP for further action consistent with this order of the Board.
Issued: April 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
3

In the July 11, 2012 decision, the hearing representative also directed that the two claims be administratively
combined.

2

